Citation Nr: 0100682
Decision Date: 01/11/01	Archive Date: 03/12/01

DOCKET NO. 99-21 123               DATE JAN 11, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Pittsburgh, Pennsylvania

THE ISSUE

Whether new and material evidence has been submitted to reopen the
claim of entitlement to service connection for asthma.

REPRESENTATION 

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD 

D. Bredehorst, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1944 to April 1945.

In a July 1945 rating decision, the Department of Veterans Affairs
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania granted
service connection for asthma. By a rating action dated in August
1959 the RO severed service connection for asthma. The veteran was
notified that his service connection was severed by a letter dated
in August 1959, however, he failed to file a timely appeal
therefrom and that action became final.

Recently, the veteran submitted additional evidence to reopen his
claim for entitlement to service connection for asthma. This matter
comes before the Board of Veterans' Appeals (Board) on appeal from
a February 1999 rating decision by the RO, wherein the RO denied
the veteran's request to reopen his claim of service connection for
asthma.

REMAND

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the President signed into law
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000). Among other things, this law eliminates
the concept of a well-grounded claim, redefines the obligations of
the Department of Veterans Affairs (VA) with respect to the duty to
assist, and supercedes the decision of the United States Court of
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet.
App. Nov. 6, 2000) (per curiam order), which had held that VA
cannot assist in the development of a claim that is not well
grounded. This change in the law is applicable to all claims filed
on or after the date of enactment of the VCAA, or filed before the
date of enactment and not yet final as of that date. Veterans
Claims Assistance Act of

2 -

2000, Pub. L. No. 106-475, 7, subpart (a), 114 Stat. 2096, ____
(2000). See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a
remand in this case is required for compliance with the notice and
duty to assist provisions contained in the new law. See Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475, 3-4, 114 Stat.
2096, ____ (2000) (to be codified as amended at 38 U.S.C. 5102,
5103, 5103A, and 5107). In addition, because the VA regional office
(RO) has not yet considered whether any additional notification or
development action is required under the VCAA, it would be
potentially prejudicial to the appellant if the Board were to
proceed to issue a decision at this time. See Bernard v. Brown, 4
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992)
(published at 57 Fed. Reg. 49,747 (1992)).

By rating action in July 1945, service connection was awarded for
bronchial asthma, rated at 10 percent. The RO severed service
connection for asthma in August 1959 on the basis that the
condition pre-existed service. The veteran sought to reopen his
claim in May 1998. The claim provided the names and addresses of
two doctors who had treated him since service; however, the RO
chose not to obtains these records and denied the veteran's
petition to reopen his claim in a February 1999 rating decision.

In the veteran's June 1999 notice of disagreement, he stated that
when he was inducted he was pronounced fit for military duty and
that "[his] pulmonary condition was in full remission at that
time."

In light of the veteran's assertion that he was in remission when
he entered service and a July 1946 VA examination report that
states he had a marked increase of his symptoms in service, a VA
examination is required. Accordingly, this case is REMANDED to the
RO for the following action:

1. The RO should contact the veteran and request that he submit the
names and addresses of all health care providers, VA or private,
who have treated him for

3 - 

asthma following service. After securing the necessary releases,
the RO should request copies of all relevant medical records. Any
such records obtained should be associated with the claims file.

2. The RO should provide the veteran with a thorough and complete
VA pulmonary examination to determine the nature and extent of his
asthma. Any tests or studies deemed appropriate by the examiner to
make this determination should be undertaken. The examiner should
be asked to review the evidence contained in the claimsfile along
with a copy of this REMAND, in conjunction with the examination of
the veteran. The examiner should provide an opinion as to whether
it is at least as likely as not that the underlying pathology of
the veteran's asthma underwent an increase in severity during
service, and, if so, whether the increase in pathology was clearly
and unmistakably due to the natural progress of the underlying
condition. The examiner should set forth in detail all findings
that provide a basis for the opinion.

4. Upon completion of the requested development above and ensuring
that the provisions of the Veterans Claims Assistance Act of 2000
have been complied with, the RO should readjudicate the claim of
service connection for asthma, taking into consideration all of the
evidence of record. If the benefit sought by the veteran continues
to be denied, he and his representative must be @shed a
Supplemental Statement of the Case and be allowed a reasonable
amount of time to respond.

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration, if appropriate. The veteran need take

- 4 -

no action until otherwise notified. The purpose of this REMAND is
to obtain additional information and to ensure due process of law.
No inference should be drawn regarding the final disposition of the
claim as a result of this action. The appellant has the right to
submit additional evidence and argument on the matter or matters
the Board has remanded to the regional office. Kutscherousky v.
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

C. W. Symanski 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

5 -



